FAGG, Circuit Judge,
dissenting.
Unlike the court, I believe the district court faithfully followed this court’s instructions on remand, including the need to consider the “ranking aspect of the promotional system” and the “interrelationship of the component factors.” See ante at 1212; see also Gilbert v. City of Little Rock, No. 78-340, slip op. at 7-17 (E.D.Ark. June 7, 1985). Further, the district court, in considering plaintiffs’ claim, meticulously and in great detail reviewed the extensive and contradictory expert evidence offered by the parties. Based upon its review of the competing evidence, the district court found as a matter of fact that the oral exam portion of the City’s promotion process had no adverse impact on the City’s black police officers. See Gilbert, No. 78-340, slip op. at 16. Because the plaintiffs had failed to establish discrimination on the part of the City, the district court dismissed the plaintiffs’ action.
The court today rejects the district court’s finding of no discrimination and, after “carefully scrutinizing” the evidence, ante at 1214, finds de novo “that the oral exam portion of the promotional process had an adverse impact on the black officers,” id. In so doing, however, the court has impermissibly substituted its view of the competing expert testimony for that of the district court, the proper trier of fact. See Maine v. Taylor, — U.S. -, 106 S.Ct. 2440, 2451, 91 L.Ed.2d 110 (1986); Anderson v. City of Bessemer City, 470 U.S. 564, 573-76, 105 S.Ct. 1504, 1511-13, 84 L.Ed.2d 518 (1985).
Because the district court complied with this court’s instructions on remand and further because the district court’s finding of no adverse discriminatory impact is not clearly erroneous, the district court’s dismissal of this action should be affirmed. Very simply, the district court rather than this court had the responsibility to find the relevant facts. Here, those findings, including the ultimate finding of no discrimination, are supported by the record and should be upheld.
I respectfully dissent.
APPENDIX I
Officers’ 1978 Scores and Rankings
Officer Written Score (X 40%) Rank After Written Exam* Oral Score (X 25%) Written & Oral Score Rank After Written & Oral Exams
39.60 Adams, B. 39.60 8 14.04 17 53.64
*1217Agee, A. 38.40 22 12.23 50.63 33
Anderson, R. 39.60 8 14.59 54.19 13
Armstrong, E. 38.40 22 16.58 54.98 8
Aulwes, J. 39.60 8 16.31 55.91 5
Bartsch, T. 38.00 28.5 15.67 53.67 16
Beck, J. 37.60 33 12.23 49.83 37
Bunch, J.** 39.60 8 15.13 54.73 10
Capoot, L. 36.00 40 11.60 47.60 40
Chapman, D. 38.40 22 14.77 53.17 20
Clark, G. ** 38.00 28.5 13.86 51.86 24
Duran, D. 36.40 39 12.23 48.63 39
Edwards, J. 39.60 8 9.87 49.47 38
Foster, J.** 38.00 28.5 18.48 56.48 3
Fulks, R.** 40.00 2 15.67 55.67 6
Gilbert, J. (black) 39.60 8 13.86 53.46 18
Haggard, R. 39.20 14 11.50 50.70 32
Hardester, J. 38.00 28.5 12.95 50.95 29
Holladay, C. 38.00 28.5 17.39 55.39 7
Johnston, T. 38.00 28.5 13.68 51.68 25
Keel, J. 37.60 33 12.96 50.56 34
Knestrick, G.** 36.80 38 18.03 54.83 9
Lockhart, A. (black) 39.60 8 10.24 49.84 36
Long, J. 38.40 22 15.40 53.80 15
Mahaffey, G. 38.40 22 13.77 52.17 28
Mahoney, P.** 38.80 16.5 17.48 56.28 4
Martin, J. 38.80 16.5 12.41 51.21 27
McBrayer, D. 38.40 22 11.96 50.36 35
McKinney, S.** 40.00 2 14.04 54.04 14
Potts, M.** 39.20 14 17.58 56.78 1
Rives, J. 38.40 22 12.32 50.72 31
Rouwasavall, K.** 37.20 35.5 17.30 54.50 11
Rowan, D.** 40.00 2 16.76 56.76 2
Seats, J. 37.60 33 15.22 52.82 23
Van Horn, F. 37.20 35.5 15.76 52.96 22
Vickers, M. 39.20 14 13.86 53.06 21
Walters, H. (black) 39.60 8 14.77 54.37 12
Williams, S. 39.60 8 11.78 51.38 26
Williams, W. ' 38.80 16.5 12.14 50.94 30
Wilson, V.** 38.80 16.5 14.40 53.20 19
*1218APPENDIX II
Officers’ 1978 Scores and Rankings
Officer Performance, Written & Seniority Score Rank After Performance, Written & Seniority Oral Score (X 25%) Cumulative (All Weighted Scores) Rank After Cumulative Score
Adams, B. 68.03 6 14.04 82.07 12
Agee, A. 67.94 7 12.23 80.17 22
Anderson, R. 66.85 9 14.59 81.44 18
Armstrong, E. 64.98 24 16.58 81.56 16
Aulwes, J. 65.19 23 16.31 81.50 17
Bartsch, T. 62.51 40 15.67 78.18 26
Beck, J. 63.32 37 12.23 75.55 37
Bunch, J.* 68.25 5 15.13 83.38 6
Capoot, L. 65.63 19 11.60 77.23 29
Chapman, D. 64.08 32 14.77 78.85 25
Clark, G.* 70.52 1 13.86 84.38 3
Duran, D. 63.35 36 12.23 75.58 36
Edwards, J. 64.04 33 9.87 73.91 40
Foster, J.* 63.84 34 18.48 82.32 9
Fulks, R.* 66.50 12 15.67 82.17 11
Gilbert, J. (black) 67.72 8 13.86 81.58 15
Haggard, R. 65.72 17 11.50 77.22 30
Harvester, J. 64.93 25 12.95 77.88 27
Holladay, C. 64.52 29 17.39 81.91 14
Johnston, T. 65.70 18 13.68 79.38 24
Keel, J. 64.36 31 12.96 77.32 28
Knestrick, G.* 66.13 15 18.03 84.16 4
Lockhart, A. (black) 66.63 11 10.24 76.87 32
Long, J. 65.48 22 15.40 80.88 19
Mahaffey, G. 62.78 39 13.77 76.55 34
Mahoney, P.* 68.77 4 17.48 86.25 1
Martin, J. 64.45 30 12.41 76.86 33
McBrayer, D. 64.56 27 11.96 76.52 35
McKinney, S.* 69.30 3 14.04 83.34 7
Potts, M.* 66.15 14 17.58 83.73 5
Rives, J. 64.68 26 12.32 77.00 31
Rouwasavall, K.* 65.54 20 17.30 82.84 8
Rowan, D.* 65.52 21 16.76 82.28 10
Seats, J. 66.74 10 15.22 81.96 13
Van Horn, F. 64.54 28 15.76 80.30 21
Vickers, M. 66.27 13 13.86 80.13 23
Walters, H. (black) 65.73 16 14.77 80.50 20
Williams, S. 62.89 38 11.78 74.67 39
Williams, W. 63.37 35 12.14 75.51 38
Wilson, V.* 70.34 2 14.40 84.74 2
*1219APPENDIX III
Officers’ 1979 Scores and Rankings
[[Image here]]

 Because many officers received the same written scores, there were many ties for ranking position. In that situation, we assigned the average rank to the tied officers. For example, three officers received perfect scores of forty on the written exam and, thus, tied for the first ranked position. The average of first, second, and third ranks is second rank, so each was assigned a rank of second. This method shows the positions of the forty officers relative to each other and their chances at promotion more accurately than if only eleven ranks, representative of their eleven scores, had been used.


 Promoted in 1978.


Promoted in 1978.